Whitfield, J.
— The indictment herein charges that W. J. Howard “with a certain deadly weapon, to-wit: a shotgun, which he then and there had and held in and upon one M. Baggett with a premeditated design and intent, him, the said M. Baggett, then and there unlawfully to kill and murder, then and there an assault did make, and him the said M. Baggett did then and there beat, bruise, wound and ill treat.’’
On writ of error to a judgment of conviction of an assault with intent to commit murder in the first degree, it is contended that as the indictment alleges the defendant with the gun did “beat, bruise, wound and ill treat,” and as evidence duly objected to, showed the defendant shot the prosecuting witness, there is a fatal variance between the allegations and the proofs. If appears that the shot fired by the defendant from the gun bruised and wounded the victim, therefore no fatal variance results.
The substance of the charges refused was sufficiently covered by the charges given. No material errors of procedure appear.
Judgment affirmed.
All concur.